Dismiss and Opinion Filed May 21, 2015




                                           Court of Appeals
                                                            S     In The


                                    Fifth District of Texas at Dallas
                                                       No. 05-15-00463-CR

                                         GEOFFREY ROSS RIMES, Appellant
                                                      V.
                                          THE STATE OF TEXAS, Appellee

                                On Appeal from the 203rd Judicial District Court
                                             Dallas County, Texas
                                     Trial Court Cause No. F14-23132-P

                                          MEMORANDUM OPINION
                         Before Chief Justice Wright, Justice Myers, and Justice Brown
                                       Opinion by Chief Justice Wright
           Geoffrey Ross Rimes pleaded guilty to possession of methamphetamine in an amount of

one gram or more but less than four grams. He also pleaded true to one enhancement paragraph.

The trial court assessed punishment at twenty years’ imprisonment and a $500 fine.1 We

conclude we lack jurisdiction over the appeal.

           The record reflects that sentence was imposed in open court on January 27, 2015, and no

motion for new trial was filed. Therefore, appellant’s notice of appeal was due by February 26,

2015. See TEX. R. APP. P. 26.2(a)(1). Appellant’s pro se notice of appeal is file-stamped March

13, 2015, within the fifteen-day extension period provided by rule 26.3. See TEX. R. APP. P.
     1
       The trial court’s judgment reflects a plea and finding of true as to a second enhancement paragraph. This does not correspond with the
documents contained in the clerk’s record, nor does the twenty-year sentence fall within the punishment range for a third-degree felony enhanced
by two prior felony convictions. See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(6), 481.115(c) (West 2010); TEX. PENAL CODE. ANN. §
12.42(d) (West Supp. 2014). It appears the notations regarding a second enhancement paragraph are clerical errors in the judgment. Because we
do not have jurisdiction over the appeal, we cannot correct the clerical errors.
26.3(a); Olivo v. State, 918 S.W.2d 519, (Tex. Crim. App. 1996). Appellant did not, however,

file an extension motion in this Court. See TEX. R. APP. P. 26.3(b); Olivo, 918 S.W.2d at 523.

Therefore, we sent the parties a letter questioning our jurisdiction over the appeal.

       Appellant responded that there is confusion as to the date of the judgment. Appellant

states that on page one, the judgment shows the “judgment date” as January 27, 2015, but page 2

has the date February 10, 2015 written in above the trial court’s signature. Appellant states that

it is not clear whether judgment was entered on January 27, 2015 or February 10, 2015, and the

timeliness of the notice of appeal hinges on the “judgment date.” We disagree.

       This appeal follows appellant’s conviction and sentencing for possession of

methamphetamine. Therefore, the operative date is not the date the judgment was signed; it is

the date sentence was imposed in open court. See TEX. R. APP. P. 26.2(a)(1); Rodarte v. State,

860 S.W.2d 108, 109–10 (Tex. Crim. App. 1993).              The judgment reflects appellant was

sentenced on January 27, 2015. This date is supported by the trial court’s docket sheet, which is

signed by the trial court judge, as well as appellant’s judicial confession, the stipulation of

evidence, the trial court’s certification of appellant’s right to appeal, and the notice of

disposition, all contained in the clerk’s record. Thus, January 27, 2015 is the operative date for

determining whether appellant’s notice of appeal was filed timely.           See TEX. R. APP. P.

26.2(a)(1); Rodarte, 860 S.W.2d at 109–10.

       “A timely notice of appeal is necessary to invoke appellate jurisdiction.” See Blanton v.

State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012). Appellant did not file a motion for new

trial; therefore, his notice of appeal was due by February 26, 2015. To obtain the benefit of the

fifteen-day extension period provided by rule 26.3, appellant had to file both his notice of appeal

in the trial court and an extension motion in this Court by March 13, 2015. See Tex. R. App. P.

26.3; Olivo, 918 S.W.2d at 523. Appellant’s notice of appeal was filed within the fifteen-day

                                                –2–
period, but appellant did not file an extension motion in this Court. Therefore, appellant has not

invoked the jurisdiction of this Court, and we have no authority to take any action except to

dismiss the appeal. See Olivo, 918 S.W.2d at 523.

       We dismiss the appeal for want of jurisdiction.




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
Do Not Publish                                       CHIEF JUSTICE
TEX. R. APP. P. 47
150463F.U05




                                               –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GEOFFREY ROSS RIMES, Appellant                     On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00463-CR        V.                       Trial Court Cause No. F14-23132-P.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered May 21, 2015.




                                             –4–